Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Detailed Action
1.	Applicants’ amendment filed 10/31/22 in response to Office Action mailed 5/31/22 is acknowledged. 
2.	 Claims 2-8 & 30-34 are under consideration in this examination. 
3.	Applicant's amendment and arguments filed 10/31/22 have been fully considered but they are not deemed to be persuasive. The reasons are discussed following the rejection(s).
4.	Any objection or rejection of record which is not expressly repeated in this Office Action has been overcome by Applicant’s response and withdrawn.
5.					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 2-8 & 30-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of US patent 10,788,492.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 10,788,492 are both directed to methods for assaying lipoamidase activity.  The claims differ in that claims of 10,788,492 recite methods for assaying lipoamidase activity of SIRT4, while claims herein recite methods for assaying PDHC activity by measuring DLAT lipoamide, wherein dependent claims recite using said method to determine the effect of SIRT4.  The portion of the specification in 10,788,492 that supports the recited methods includes embodiments that would anticipate claims herein, e.g., methods for assaying PDHC activity by measuring DLAT lipoamide and determining the effect of SIRT4, which are also the methods specifically recited in claims of 10,788,492.  Claims herein cannot be considered patentably distinct over claims of 10,788,492 when there are specifically recited embodiments (methods for assaying lipoamidase activity of SIRT4) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of 10,788,492 when there are specifically disclosed embodiments in 10,788,492 that supports claims of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the methods of claims of 10,788,492 by selecting a specifically disclosed embodiment that supports those claims, i.e., methods for assaying lipoamidase activity of SIRT4, as disclosed in 10,788,492.  One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred embodiment within claims and specification of the other patent.   
Applicants’ arguments:
Applicants argue and request that the rejection be held in abeyance until there is an indication of allowable subject matter.
Response: The rejection be held in abeyance until the filing of a terminal disclaimer over US Patent 10,788,492.
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940